DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to because:
Fig. 1 refers to element 140 off the top of the tractor. This number should be removed for clarity.
Fig. 1 refers to the three trailers all as “200,200b” but instead they should be labeled “200,200a”, “200,200b”, and “200,200c” to be consistent with paragraph [0034] of the specification.
Fig. 2 refers to “Sensor System 410” but instead should be “Sensor System 400” to be consistent with paragraph [0039] of the specification.
Fig. 4B refers to the trailer as “200,200b” but should instead be “200,200a”.
Fig. 4C refers to the trailer as “200,200c” but should instead be “200,200a”.
Fig. 6A refers to “Path 554”, “Driver Assistance System 310”, “Braking Behavior 330a”, “Speed Behavior 330b”, and “Steering Behavior 330c”. These element numbers are inconsistent with the specification, and should be revised when the errors with the specification are revised. 
Figs. 8A and 8B refer to element 552, which is defined in paragraph [0057] as the wheel path, but previously is used to define the planned path and the hitch coupler. A new element number is needed for clarity.
Fig. 9A refers to element 164 but this number does not appear in the specification and thus causes a lack of clarity.
Fig. 9B refers to element 188 but should instead be 166. It also refers to element 164 which does not appear in the specification and thus causes a lack of clarity.
Figs. 10A and 10B refer to elements 164 and 182. These elements do not appear in the specification and thus cause a lack of clarity.
Fig. 12A refers to element Pb but it should be Pa. It also refers to element 164 which does not appear in the specification and thus causes a lack of clarity. It also refers to element 162 which is defined as the tractor hitch coupler in the specification, but is pointing to a path, thus causing confusion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: incorrect numbering, referring to different parts with the same number, referring to the same part with different numbers, inconsistent terminology, redefining terms with different numbers, defining part numbers that do not appear in the drawings, referring to elements numbers that do not appear in the drawings (e.g. [0096] describes Fig. 13 with 800 series elements, but provided Fig. 13 matches the description in [0097] for Fig. 14 with 900 series elements), and referring to incorrect drawings to drawings that do not exist (e.g. Fig. 2A and 2B are referenced but do not exist).

Claim Objections
Claims 1, 9, 15, and 7(17) are objected to because of the following informalities:  
Claim 1 recites “receiving, at a user interface in communication an indication of a selected trailer” but should read “receiving, at a user interface in communication, an indication of a selected trailer”.
Claim 9 recites “receiving, at the data processing hardware, a operator planned path” but should read “receiving, at the data processing hardware, an operator planned path”.
Claim 15 recites “receiving a operator planned path” but should read “receiving an operator planned path”.
Second claim 7 (the claim following 16 and preceding 18) should be labeled claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
Claim 1 recites “displaying a camera image on a user interface, wherein the displayed image shows at least one camera”. In the context of the claimed invention, this limitation does not make sense. Paragraph [0043] of the specification, the camera image is analyzed to identify one or more trailers in the image. Therefore, the claim would make sense if it read “wherein the displayed image shows at least one trailer”. Examiner will interpret the claim as though it read “at least one trailer”.


Regarding claim 5,
Claim 5 recites “overlaying, at the controller, a path representation indicative of an expected path the tractor drives along, the expected path starting at a tractor hitch”. It is unclear as to whether or not the “expected path” is the same as claim 1’s “planned path” and “tractor path”. In Figs. 8A and 8B, the expected path is labeled 554, rather than 552, which is what the planned path is most referred to in the specification. However, in paragraph [0057] of the specification, element 554 is used to describe the expected path, the planned path, and the displayed path. Thus, the specification does not effectively clarify the claim language. Examiner will interpret all terminology referring to the “path” as the same path.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al. (US 2016/0304122 A1, hereinafter referred to as Herzog).

Regarding claim 1,
Herzog teaches a method of maneuvering a tractor in reverse for attachment to a trailer using a hitch assist system ([0006], a method of controlling a vehicle (i.e. tractor) initiating a trailer hitch assist system; [0007], the vehicle (i.e. tractor) moves in reverse on a determined path to connect to a trailer), the method comprising:
entering a hitch assist mode ([0006], the method includes initiating a trailer hitch assist system);
displaying a camera image on a user interface, wherein the displayed image shows at least one camera ([0020], the system includes an input device such as a HMI (i.e. user interface); [0021], the system includes a camera mounted to provide a view of a rear driving direction for the vehicle; [0026], the user interface displays an image on the screen for the user to select which trailer is the desired trailer; Fig. 2, shows displaying an image on the user interface that can be used to select a trailer; [0032], the plotted path can be shown virtually on the input device; here, the user interface displays images for the user to interact with for the hitch assist system to operate effectively; the images displayed include at least one trailer to be selected by the user);
receiving, at a user interface in communication an indication of a selected trailer ([0026], the input device can provide an option to select which trailer is intended for hitching in the case where there are multiple trailers detected by the hitch assist system; the operator selects the appropriate trailer using the user interface and the hitch assist system receives this input);
determining a planned path with a computing device a tractor path from an initial position to a final position adjacent the trailer, the tractor path comprising maneuvers configured to move the tractor along the tractor path from the initial position to the final position ([0023], the hitch assist system maneuvers the vehicle (i.e. tractor) from the initial position to the final position, where in the final position the hitch ball aligns with the trailer hitch; [0025], the controller calculates the vehicle (i.e. tractor) path from the initial position to the final position (i.e. a computing device determines the tractor path)); and
autonomously following, at a drive system in communication with the computing device, the tractor path from the initial position to the final position ([0019], the hitch assist system provides autonomous vehicle (i.e. tractor) operation to move the vehicle (i.e. tractor) from the initial position to the final position; [0018], the controller (i.e. computing device) controls the hitch assist system and the rest of the vehicle systems (including the drive system) to work in communication with each other; [0025], the controller calculates the tractor path from the initial position to the final position).
Regarding claim 5,
Herzog teaches the invention as described in claim 1. Herzog further teaches:
displaying on the user interface ([0026], the user interface displays the available trailers and allows the operator to select the desired trailer; [0032], the plotted path may be displayed virtually on the input device (i.e. user interface)) further comprises 
([0021], the hitch assist system includes a camera mounted to provide a view of a rear driving direction for the vehicle/tractor; the camera may be mounted in any location that provides a view of the rear driving path of the vehicle/tractor; the camera is communicatively connected to the controller so the controller can analyze the images/data captured by the camera; the controller receives images from the camera to analyze), and 
overlaying, at the controller, a path representation indicative of an expected path the tractor drives along, the expected path starting at a tractor hitch ([0032], the plotted path may be shown virtually (i.e. overlaid) on the input device; here, the path is displayed on the input device by the controller; Fig. 4, the expected path 40 starts at the vehicle/tractor hitch 20).

Regarding claim 6,
Herzog teaches the invention as described in claim 5. Herzog further teaches:
selecting the trailer ([0026], there may be multiple trailers detected by the hitch assist system, and the operator selects the desired trailer through the user interface) further comprises 
receiving, at the controller, a first command by way of a user interface, the first command indicative of a change in the path representation such that the path representation ends at a point of interest ([0032], the plotted path may be shown virtually on the input device (i.e. user interface) allowing the operator to confirm the path prior to the vehicle/tractor moving (i.e. give a first command); the confirmation/first command enables the controller to change the path; Fig. 4, shows the change in path ends at the trailer hitch, which is the point of interest), and 
adjusting, at the controller, the path representation based on the first command and wherein the path planning is completed by a controller for the hitch assist system ([0032], the path is adjusted by the controller and confirmed by the operator; when the path is confirmed, the controller sends instructions to the rest of the vehicle/tractor systems and moves the vehicle/tractor).

Regarding claim 7,
Herzog teaches the invention as described in claim 1. Herzog further teaches:
stopping or halting, at the drive system, the tractor at an intermediate position before reaching the final position, the intermediate position being closer to the final position than the initial position ([0033], the hitch assist system may stop the vehicle/tractor at an intermediate position, when the vehicle/tractor is a predetermined distance away from the final position, for example 0.5-1.5 meters away; [0023], the vehicle/tractor must be within a specific distance for the camera to sense the trailer; this distance can be 15 meters for example; if the initial distance is 15 meters and the intermediate stopping point is 0.5 meters from the final position, the intermediate position is closer to the final position than the initial position);
modifying, at the drive system, one or more tractor suspensions associated with the tractor to align a tractor hitch with a trailer hitch ([0033], an adjustable suspension system for the vehicle/tractor can be used to adjust the height of the vehicle/tractor hitch with the trailer hitch; [0018], the controller controls the vehicle systems to work together, including the suspension adjustment system, which is part of the drive system);
autonomously following, at the drive system, the tractor path from the intermediate position to the final position ([0033], once the hitch height is confirmed, the hitch assist system may finish following the path from the intermediate position to the final position; [0019], the hitch assist system provides autonomous vehicle operation to move the vehicle; this includes a drive system for the movement); and
([0034], at the final positon, the vehicle/tractor hitch should be aligned with the trailer hitch such that the hitch can be locked in place (i.e. connected) and secured for towing; [0019], the hitch assist system provides autonomous vehicle operation to move the vehicle; this includes a drive system for the movement).

Regarding claim 8,
Herzog teaches the invention as described in claim 1. Herzog further teaches:
connecting a tractor hitch with a trailer hitch comprises modifying one or more tractor suspensions associated with the tractor to align a tractor hitch with a trailer hitch ([0033], an adjustable suspension system for the vehicle/tractor can be used to adjust the height of the vehicle/tractor hitch with the trailer hitch; [0034], at the final positon, the vehicle/tractor hitch should be aligned with the trailer hitch such that the hitch can be locked in place (i.e. connected) and secured for towing; if vertical height adjustments are needed, they can be performed with the adjustable suspension system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 2016/0304122 A1, referred to as Herzog), and further in view of Wuergler et al. (US 2017/0151846 A1, hereinafter referred to as Wuergler).

Regarding claim 2,
Herzog teaches the invention as described in claim 1. Herzog further teaches:
displaying on the user interface includes displaying more than one trailer ([0026], the input device may provide an option to select which trailer is intended for hitching; for example, by showing the trailer options on the screen and allowing the operator to select the appropriate trailer), and
wherein selecting the trailer includes selecting an image representation of a desired trailer (Fig. 2, shows selecting which trailer is the desired trailer via image representations of the desired trailer), and 
wherein the path planning is completed ([0025], to calculate the vehicle path, the hitch assist system must know the location of the vehicle hitch ball and the trailer hitch; this information enables the system to complete path planning).
However, Herzog does not explicitly teach the system can function using a deep neural network.
Wuergler teaches the system can function using a deep neural network ([0023], complex machine vision-based functions such as neural networks (or deep neural networks) can be used by the controller).

The motivation for modification would have been to create a hitch assist system that uses deep neural networks to plan the tractor path in order to improve the system’s functions. Using a neural network would enable the system to learn by itself and output path predictions at a more effective rate by using data from camera and sensor inputs.

Regarding claim 3,
Herzog-Wuergler teach the invention as described in claim 2. Herzog-Wuergler further teach:
continuously detecting, at the neural network, one or more objects within the tractor path as the tractor is moving along the tractor path (Herzog, [0021], the controller can be connected to the camera to analyze image data and identify objects within the image that may be obstacles for the vehicle; Fig. 4, the object 34 is along the vehicle (i.e. tractor) path while the vehicle (i.e. tractor) is moving along its path; [0030], the controller continually generates updated information about surrounding objects to the vehicle/tractor to enable collision avoidance; Wuergler, [0023], complex machine vision-based functions such as neural networks can be used by the controller); and
when detecting an object, altering the tractor path at the computing device (Herzog, [0032], the controller (i.e. computing device) alters the vehicle/tractor path to avoid any detected objects; Fig. 4, the path 40 is altered in order to avoid the object 34).


Regarding claim 4,
Herzog-Wuergler teach the invention as described in claim 2. Herzog-Wuergler further teach:
detecting one or more trailers comprises (Herzog, [0026], there may be multiple trailers detected by the hitch assist system):
capturing, at one or more imaging devices in communication with the neural network, one or more images, at least one of the one or more imaging devices positioned on a back side of the trailer facing a rearward direction (Herzog, [0021], the hitch assist system includes a camera mounted to provide a view of a rear driving direction for the vehicle/tractor; the camera is communicatively connected to the controller so the controller can analyze the images/data captured by the camera; Wuergler, [0023], complex machine vision-based functions such as neural networks can be used by the controller); and
determining, at the neural network, the one or more trailers within the one or more images (Herzog, [0023], the camera detects the trailer by capturing images; [0024], the controller uses the camera images to determining trailer orientation; [0026], there may be multiple trailers detected by the hitch assist system; here, the multiple trailers are detected in the same way a single trailer is detected; Wuergler, [0023], complex machine vision-based functions such as neural networks can be used by the controller).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 2016/0304122 A1, referred to as Herzog), and further in view of Lavoie et al. (US 2014/005337 A1, hereinafter referred to as Lavoie).



Regarding claim 9,
Herzog teaches a method of autonomously driving a tractor in a rearward direction towards a point of interest ([0006], a method of controlling a vehicle (i.e. tractor) initiating a trailer hitch assist system; [0007], the vehicle (i.e. tractor) moves in reverse on a determined path to connect to a trailer (i.e. point of interest); [0019], the hitch assist system provides autonomous vehicle (i.e. tractor) operation to move the vehicle (i.e. tractor) from the initial position to the final position), the method comprising:
receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the tractor and in communication with the data processing hardware ([0021], the system includes a camera mounted to provide a view of a rear driving direction for the vehicle; the controller (i.e. data processing hardware) is communicatively connected to the camera to analyze the image/data received from the camera);
receiving, at the data processing hardware, a operator planned path from a user interface in communication with the data processing hardware ([0025], the controller (i.e. data processing hardware) calculates the vehicle/tractor path from the initial position to the final position; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since the operator must approve the path);
transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the tractor to autonomously maneuver along the operator planned path ([0019], the hitch assist system provides autonomous vehicle (i.e. tractor) operation to move the vehicle (i.e. tractor) from the initial position to the final position; [0018], the controller controls the hitch assist system and the rest of the vehicle systems (including the drive system) to work in communication with each other; [0025], the controller calculates the tractor path from the initial position to the final position; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since the operator must approve the path);
determining, at the data processing hardware, a current tractor position ([0023], the hitch assist system via its controller (i.e. data processing hardware) maneuvers the vehicle/tractor from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon when it is close to the final position; here, the controller knows the current tractor position);
determining, at the data processing hardware, an estimated subsequent tractor position based on the operator planned path ([0033], the controller (i.e. data processing hardware) may stop the vehicle/tractor at an intermediate position (i.e. an estimated subsequent position) along the path; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since it is operator approved), 
the estimated subsequent tractor position being at a [location] along the operator planned path from the current tractor position ([0033], the controller may stop the vehicle/tractor at an intermediate positon (i.e. estimated subsequent position) when it is close to the final position (i.e. along the path from the initial/current tractor position); [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since it is operator approved);
determining, at the data processing hardware, a path adjustment from the current tractor position to the estimated subsequent tractor position ([0023], the hitch assist system via its controller (i.e. data processing hardware) maneuvers the vehicle/tractor from the initial position (i.e. current position) to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon (i.e. estimated subsequent position) when it is close to the final position; [0032], the path that be adjusted (see Fig. 4, element 40 is the adjusted path); here, the path can be adjusted while the tractor still maintains the ability to travel from the current position to the subsequent position); and
([0019], the hitch assist system provides autonomous vehicle/tractor operation to move the vehicle/tractor from the initial position to the final position; [0018], the controller (i.e. data processing hardware) controls the hitch assist system and the rest of the vehicle systems (including the drive system) to work in communication with each other; [0025], the controller calculates the tractor path from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate position; [0032], the path that be adjusted (see Fig. 4, element 40 is the adjusted path); here, the controller can autonomously control the tractor to maneuver towards the subsequent position based on an adjusted path).
However, Herzog does not explicitly teach the operator planned path comprises a plurality of waypoints, and that the subsequent tractor position is at a subsequent waypoint.
	Lavoie teaches the path comprises a plurality of waypoints, and that the subsequent tractor position is at a subsequent waypoint (Fig. 3, shows B1, B2, B3, and B4 as waypoints along the planned tractor path; [0043], the tractor starts at B1 and moves towards B2-B4; B2-B4 are subsequent waypoints and when the tractor reaches them, they become the subsequent tractor position).
Herzog and Lavoie are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tractor maneuvering method of Herzog with the path waypoints of Lavoie to create a hitch assist system that has a plurality of tractor waypoints along the planned tractor path.
The motivation for modification would have been to create a hitch assist system that has a plurality of tractor waypoints along the planned tractor path in order to more accurately control the 

Regarding claim 10,
Herzog-Lavoie teach the invention as described in claim 9. Herzog-Lavoie further teach:
overlaying a path on the one or more images (Herzog, [0032], the plotted path may be shown virtually (i.e. overlaid) on the input device; Lavoie, [0086], an image indicating appropriate areas for attaching the target may be an overlay of the rear view of the trailer hitch); and
receiving a command by way of the user interface in communication with the data processing hardware, the command including instructions to adjust the path as the operator planned path (Herzog, [0032], the controller can adjust the path; the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the adjusted path, once approved, becomes the operator planned path).

Regarding claim 11,
Herzog-Lavoie teach the invention as described in claim 10. Herzog-Lavoie further teach: 
wherein the command includes instructions to adjust a distance of the path (Herzog, [0023], the hitch assist system maneuvers the vehicle/tractor from the initial positon to the final position via a path; the path distance can vary based on how close the vehicle/tractor is parked to the trailer; here, this distance is set by the operator when they drive the vehicle into the initial position; here, the steering wheel, accelerator, and brake pedals make up the user interface; the operator driving the vehicle/tractor into the initial position are the commands that change the distance of the path).


Regarding claim 12,
Herzog-Lavoie teach the invention as described in claim 10. Herzog-Lavoie further teach:
wherein the command includes instructions to adjust an angle of the path (Lavoie, [0043], the driver can adjust a knob within the vehicle/tractor to command the vehicle/tractor to change its path angle; [0047], a change in path curvature can be commanded; Fig. 3, shows the tractor following a path and the path angle changes as the tractor moves along the path).

Regarding claim 13,
Herzog-Lavoie teach the invention as described in claim 10. Herzog-Lavoie further teach:
wherein the command includes instructions to adjust an angle of an end portion of the path (Lavoie, [0043], the driver can adjust a knob within the vehicle/tractor to command the vehicle/tractor to change its path angle; [0047], a change in path curvature can be commanded; Fig. 3, shows the tractor following a path and the path angle changes as the tractor moves along the path; here, the path angle can be changed at any point along the path, including the end portion of the path).

Regarding claim 14,
Herzog-Lavoie teach the invention as described in claim 9. Herzog-Lavoie further teach:
wherein determining the current tractor position comprises (Herzog, [0023], the hitch assist system via its controller (i.e. data processing hardware) maneuvers the vehicle/tractor from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon when it is close to the final position; here, the controller knows the current tractor position):
receiving wheel encoder sensor data associated with one or more wheels (Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation (i.e. wheel encoder sensor data), steering wheel angle, vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle);
receiving steering angle sensor data (Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation, steering wheel angle (i.e. steering angle sensor data), vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle); and
wherein the current tractor position is based on the wheel encoder sensor data and the steering angle sensor data (Herzog, [0025], the location of the hitch (i.e. current tractor position) may be determined by the controller based on information from the camera and sensors; Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation (i.e. wheel encoder sensor data), steering wheel angle (i.e. steering wheel angle), vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle).
It would be obvious to one of ordinary skill in the art to use the sensors of Lavoie with the tractor position determination of Herzog in order to create a position determination method that relies on wheel and steering sensor data. This would enable the position tracking of the hitch assist system to be more accurate, thus reducing occurrences of trailer and tractor collision and overall increasing system reliability and user trust in the hitch system.

Regarding claim 15,
Herzog teaches a system for autonomously driving a tractor in a rearward direction towards a point of interest, the system comprising ([0006], a method of controlling a vehicle (i.e. tractor) initiating a trailer hitch assist system; [0007], the vehicle (i.e. tractor) moves in reverse on a determined path to connect to a trailer (i.e. point of interest); [0019], the hitch assist system provides autonomous vehicle (i.e. tractor) operation to move the vehicle (i.e. tractor) from the initial position to the final position):
([0018], a controller is used to control the vehicle/tractor systems, including processing data and being in communication with the systems of the vehicle/tractor); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising ([0007], the hitch assist system includes a controller which includes instructions for performing the hitch assist process; the system is computer based and therefore must contain memory hardware to function; the controller contains data processing hardware to function):
receiving one or more images from a camera positioned on a back portion of the tractor and in communication with the data processing hardware ([0021], the system includes a camera mounted to provide a view of a rear driving direction for the vehicle; the controller (i.e. data processing hardware) is communicatively connected to the camera to analyze the image/data received from the camera);
receiving a operator planned path from a user interface in communication with the data processing hardware ([0025], the controller (i.e. data processing hardware) calculates the vehicle/tractor path from the initial position to the final position; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since the operator must approve the path);
transmitting to a drive system in communication with the data processing hardware, one or more commands causing the tractor to autonomously maneuver along the operator planned path ([0019], the hitch assist system provides autonomous vehicle (i.e. tractor) operation to move the vehicle (i.e. tractor) from the initial position to the final position; [0018], the controller controls the hitch assist system and the rest of the vehicle systems (including the drive system) to work in communication with each other; [0025], the controller calculates the tractor path from the initial position to the final position; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since the operator must approve the path);
determining a current tractor position ([0023], the hitch assist system via its controller maneuvers the vehicle/tractor from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon when it is close to the final position; here, the controller knows the current tractor position);
determining an estimated subsequent tractor position based on the operator planned path ([0033], the controller may stop the vehicle/tractor at an intermediate position (i.e. an estimated subsequent position) along the path; [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since it is operator approved), 
the estimated subsequent tractor position being at a [location] along the operator planned path from the current tractor position ([0033], the controller may stop the vehicle/tractor at an intermediate positon (i.e. estimated subsequent position) when it is close to the final position (i.e. along the path from the initial/current tractor position); [0032], the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the path is operator planned since it is operator approved);
determining a path adjustment from the current tractor position to the estimated subsequent tractor position ([0023], the hitch assist system via its controller maneuvers the vehicle/tractor from the initial position (i.e. current position) to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon (i.e. estimated subsequent position) when it is close to the final position; [0032], the path that be adjusted (see Fig. 4, element 40 is the adjusted path); here, the path can be adjusted while the tractor still maintains the ability to travel from the current position to the subsequent position); and
transmitting to the drive system, instructions causing the tractor to autonomously maneuver towards the estimated subsequent tractor position based on the path adjustment ([0019], the hitch assist system provides autonomous vehicle/tractor operation to move the vehicle/tractor from the initial position to the final position; [0018], the controller controls the hitch assist system and the rest of the vehicle systems (including the drive system) to work in communication with each other; [0025], the controller calculates the tractor path from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate position; [0032], the path that be adjusted (see Fig. 4, element 40 is the adjusted path); here, the controller can autonomously control the tractor to maneuver towards the subsequent position based on an adjusted path).
However, Herzog does not explicitly teach the operator planned path comprises a plurality of waypoints, and that the subsequent tractor position is at a subsequent waypoint.
	Lavoie teaches the path comprises a plurality of waypoints, and that the subsequent tractor position is at a subsequent waypoint (Fig. 3, shows B1, B2, B3, and B4 as waypoints along the planned tractor path; [0043], the tractor starts at B1 and moves towards B2-B4; B2-B4 are subsequent waypoints and when the tractor reaches them, they become the subsequent tractor position).
Herzog and Lavoie are analogous art to the claimed invention since they are from the similar field of vehicle control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tractor maneuvering method of Herzog with the path waypoints of Lavoie to create a hitch assist system that has a plurality of tractor waypoints along the planned tractor path.
The motivation for modification would have been to create a hitch assist system that has a plurality of tractor waypoints along the planned tractor path in order to more accurately control the 

Regarding claim 16,
Herzog-Lavoie teach the invention as described in claim 15. Herzog-Lavoie further teach:
overlaying a path on the one or more images (Herzog, [0032], the plotted path may be shown virtually (i.e. overlaid) on the input device; Lavoie, [0086], an image indicating appropriate areas for attaching the target may be an overlay of the rear view of the trailer hitch); and
receiving a command by way of the user interface in communication with the data processing hardware, the command including instructions to adjust the path as the operator planned path (Herzog, [0032], the controller can adjust the path; the controller shows the path to the operator via the user interface for the operator to confirm the path; here, the adjusted path, once approved, becomes the operator planned path).

Regarding claim 17,
Herzog-Lavoie teach the invention as described in claim 16. Herzog-Lavoie further teach:
the command includes instructions to adjust a distance of the path (Herzog, [0023], the hitch assist system maneuvers the vehicle/tractor from the initial positon to the final position via a path; the path distance can vary based on how close the vehicle/tractor is parked to the trailer; here, this distance is set by the operator when they drive the vehicle into the initial position; here, the steering wheel, accelerator, and brake pedals make up the user interface; the operator driving the vehicle/tractor into the initial position are the commands that change the distance of the path).


Regarding claim 18,
Herzog-Lavoie teach the invention as described in claim 16. Herzog-Lavoie further teach:
the command includes instructions to adjust an angle of the path (Lavoie, [0043], the driver can adjust a knob within the vehicle/tractor to command the vehicle/tractor to change its path angle; [0047], a change in path curvature can be commanded; Fig. 3, shows the tractor following a path and the path angle changes as the tractor moves along the path).

Regarding claim 19,
Herzog-Lavoie teach the invention as described in claim 16. Herzog-Lavoie further teach:
the command includes instructions to adjust an angle of an end portion of the path (Lavoie, [0043], the driver can adjust a knob within the vehicle/tractor to command the vehicle/tractor to change its path angle; [0047], a change in path curvature can be commanded; Fig. 3, shows the tractor following a path and the path angle changes as the tractor moves along the path; here, the path angle can be changed at any point along the path, including the end portion of the path).

Regarding claim 20,
Herzog-Lavoie teach the invention as described in claim 15. Herzog-Lavoie further teach:
wherein determining the current tractor position comprises (Herzog, [0023], the hitch assist system via its controller (i.e. data processing hardware) maneuvers the vehicle/tractor from the initial position to the final position; [0033], the controller may stop the vehicle/tractor at an intermediate positon when it is close to the final position; here, the controller knows the current tractor position):
receiving wheel encoder sensor data associated with one or more wheels (Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation (i.e. wheel encoder sensor data), steering wheel angle, vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle);
receiving steering angle sensor data (Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation, steering wheel angle (i.e. steering angle sensor data), vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle); and
wherein the current tractor position is based on the wheel encoder sensor data and the steering angle sensor data (Herzog, [0025], the location of the hitch (i.e. current tractor position) may be determined by the controller based on information from the camera and sensors; Lavoie, [0089], measurements from the vehicle can include vehicle speed, wheel rotation (i.e. wheel encoder sensor data), steering wheel angle (i.e. steering wheel angle), vehicle to trailer relative angle, and rate of change of the vehicle to trailer angle).
It would be obvious to one of ordinary skill in the art to use the sensors of Lavoie with the tractor position determination of Herzog in order to create a position determination method that relies on wheel and steering sensor data. This would enable the position tracking of the hitch assist system to be more accurate, thus reducing occurrences of trailer and tractor collision and overall increasing system reliability and user trust in the hitch system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cekola et al. (US 2018/0079395 A1)
Pliefke et al. (US 2015/0217693 A1)
Mattern et al. (US 2018/0312022 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664